Proceeding pursuant to CPLR article 78 to review a determination of the New York City Transit Authority, dated May 22, 1995, made after a hearing, which, upon finding that the petitioner was guilty of, inter alia, improper use of a firearm, terminated him from his position as a police officer.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The determination to terminate the petitioner from his position as a police officer was supported by substantial evidence including, inter alia, the complainants’ allegations as to an incident involving the petitioner and the petitioner’s admis*484sion that he was involved in an incident with them (see, CPLR 7803 [4]; Matter of Gray v Adduci, 73 NY2d 741; Matter of Roldan v Bratton, 203 AD2d 368). Any issues of credibility were for the administrative agency to determine (see, Matter of Berenhaus v Ward, 70 NY2d 436).
Furthermore, the termination of the petitioner from his position as a police officer was not "so disproportionate to the offense in light of all the circumstances, as to be shocking to one’s sense of fairness” (Matter of Pell v Board of Educ., 34 NY2d 222, 233; see, Matter of Cerio v New York City Tr. Auth., 228 AD2d 676). Bracken, J. P., O’Brien, Florio and Luciano, JJ., concur.